Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Anderson et al (US 2016/0016651; cited by Applicant). Anderson et al disclose the claimed marine propulsion system 10 with an electric motor 22, a propulsive force generator (propeller; paragraph 0005) to be driven by the electric motor 22 to generate a propulsive force, an operator 11, 23 to be operated by a user to adjust a power output of the electric motor 22 and a controller (paragraph 0130, 0005, 0006) configured or programmed to control the power output of the electric motor 22 based on an operation of the operator 11, 23 and to change a power output gain characteristic of the electric motor 22 with respect to an operation amount of the operator 11, 23 in response to a gain change command (paragraphs 0153, 0005, 0006).  With respect to claims 2-5, 8, note Anderson et al, note paragraph 0153. With respect to claim 9, note Anderson et al, paragraph 0005.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2016/0016651; cited by Applicant) in view of Ubbesen et al (US 2013/0027130). Anderson et al do not disclose first and second gain limits. Ubbesen et al teach first and second gain limits (Figure 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Anderson et al with first and second gain limits for improved propulsion power control as taught by Ubbesen et al. The combination combines known features to achieve predictable results. With respect to claim 9, the particular percent claimed would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention for improved power control and safety; note also MPEP 2144.04 IV A.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2016/0016651; cited by Applicant) in view of Moore et al (US 6054931; cited by Applicant). Anderson et al do not disclose a hull and an outboard motor with steering. Moore et al teach a boat with a hull and an outboard motor (Figure 1) with steering (Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the device of Anderson et al with a hull and outboard motor with steering for improved floatation and boat direction control as taught by Moore et al. The combination combines known features to achieve predictable results.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark (US 10745096) shows a control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617